DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the melt" in claims 14 and 15 renders the claims indefinite.  Claims 14 and 15 refer to “cooling the melt”, “the liquidus temperature of the melt”, and “the second temperature of the melt” however, these all relate to step ( e) which follows the formation of the low-iron melt which is distinct from the initial melt, the low-iron melt having an iron content less than the initial iron content.
Claims 14 and 15 shall be interpreted as reading “the low-iron melt” where they read “the melt”.
Claims 2-20 are rejected due to dependence upon Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Der Donk et al. (US-5741348-A), hereinafter Van Der Donk.
Regarding claim 1, Van Der Donk teaches a method of refining a melt of aluminum scrap material which comprises metallic aluminum and impurities including iron (Abstract). Van Der Donk teaches melting aluminum scrap material (Column 1, lines 7-8), containing Fe contents of at least 0.57% (Table 1). Si is added to the melt in the form of AlSi20 master alloy (Col. 3 L. 17-18). Mn is added to the melt, which is maintained at a super-eutectic holding temperature so that intermetallic compounds form (Abstract). The solid intermetallic compounds are separated from the melt (Abstract). An aluminum alloy is obtained from the refined melt (Column 1, lines 9-10), which reads on solidifying a low-iron melt to produce a purified aluminum alloy. The Fe content in the final composition of the aluminum alloy is lower than that of the initial composition (see Tables 1 and 3).


Van Der Donk teaches a final composition of an example aluminum alloys containing 12.2% Si, 0.85% Fe, and 0.53% Mn (see examples 9 in Table 3), which reads on silicon being the predominate alloying ingredient. As such, this reads on the purified aluminum alloy being one of a 3xx aluminum casting alloy or a 4xxx wrought aluminum alloy.

Regarding claim 4, Van Der Donk teaches an example final composition containing 0.33% Fe (see example 22 in Table 3), which lies in the claimed range of not greater than 0.35 wt. % iron (Fe).

Regarding claim 8, the instant specification teaches that a “3xxx aluminum alloy” means a wrought aluminum alloy comprising manganese (Mn) as the predominate alloying ingredient ([0021]). As stated above, the term “3xxx aluminum alloy” or “4xxx aluminum alloy” only refers to the composition and not any associated processing ([0022]). Thus, the claim limitations “3xxx aluminum casting alloy” is interpreted to be directed to a composition suitable for casting alloys, and does not require an active method step of casting the alloy.


Regarding claim 9, Van Der Donk teaches cooling the melt after homogenizing and maintaining the melt at a super-eutectic holding temperature T for a holding time t so that solid intermetallic compounds form (Column 2, lines 15-17). Since cooling would necessarily result in transitioning from one temperature to another, this reads on cooling the melt from a first temperature to a second temperature, thereby producing the iron-bearing metallic particles.

Regarding claim 10, Van Der Donk teaches separating the solid intermetallic compounds from the melt, to obtain the refined melt (Column 2, lines 18-19).

Regarding claim 11, Van Der Donk teaches that the separating preferably takes place in a filter (Column 2, lines 56-59), which reads on filtration of the melt.

Regarding claim 12, Van Der Donk teaches an example melt which is poured into a preheated filter box with a ceramic foam filter (Column 3, lines 25-27). The ceramic foam filter reads on a refractory filter material.

Regarding claim 13, the instant specification teaches the solidification point of fcc aluminum is 592°C ([0049]). In an example melt, Van Der Donk teaches the melt being heated to 855°C and cooled to 

Regarding claims 19 and 20, Van Der Donk teaches an example melt with an initial composition containing 1.12% Fe and a final composition containing 0.64% Fe (see example 4 in Tables 1 and 3). The final Fe content is about 43% less than the initial Fe content. This reads on the purified iron content being at least 10% and 25% less than the initial iron content as recited in claims 19 and 20, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Donk in view of De Vries (US-20040261572-A1), hereinafter De Vries.
	Regarding claim 2, Van Der Donk teaches all the limitations of claim 1 as set forth above. Van Der Donk also teaches final compositions of the aluminum alloy having an Si content of 11.3-12.2% (examples 4-10 in Table 3), which reads on the low-iron melt including at least 3 wt. % Si. However, Van 
De Vries teaches a method for the purification of aluminum alloy containing an alloying element where the aluminum alloy is subjected to a fractional crystallization process (Abstract). The aluminum alloy is separated into a product stream, wherein an additive is added to a downgrade stream to form a mixture containing aluminum-alloying element-additive intermetallics ([(0008]). The addition comprises at least one element chosen from Si, Mn, Cu, Co and Ni ([0021)).
Van Der Donk and De Vries are analogous because both are directed to purifying aluminum alloys by forming and separating intermetallic particles.
De Vries teaches that Si easily forms intermetallics with many alloying elements used in the aluminum industry and yield a high removal efficiency, particularly when the alloying element to be removed is Fe ([0021]). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added silicon to the aluminum alloy melt as taught by De Vries in the aluminum purification method of Van Der Donk.

Regarding claim 5, Van Der Donk teaches all the limitations of claim 1 as set forth above. However, Van Der Donk does not teach that the purified aluminum alloy comprises not greater than 0.20 wt. % iron (Fe).
De Vries teaches a process including a recycle loop ([0014]) where the additive is added to the downgrade stream of the FC (fractional crystallization) process and at least part of the product stream from the SIM (separation of intermetallics) process is recycled to the input of the FC process ([0031]). The Fe content in the final product is 0.06 wt% Fe (Table 3), which is within the claimed range of not greater than 0.20 wt. % iron (Fe).


Regarding claim 6, Van Der Donk teaches all the limitations of claim 1 as set forth above. However, Van Der Donk does not teach that the purified aluminum alloy comprises not greater than 0.15 wt. % iron (Fe).
Van Der Donk teaches that the Fe content in the final product of its process is 0.06 wt% Fe (Table 3), which is within the claimed range of not greater than 0.15 wt. % iron (Fe).
As set forth above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the recycle loop taught by De Vries in the process of Van Der Donk.

Regarding claim 7, Van Der Donk teaches all the limitations of claim 1 as set forth above. Van Der Donk further teaches the final composition of the aluminum alloying containing 0.31 to 1.15 wt. % Mn (see Table 3), which lies in the claimed range of not greater than 1.8 wt% manganese (Mn). However, Van Der Donk does not teach the adding step (b) comprises adding a sufficient amount of the silicon and the manganese to produce the low-iron melt.
As stated above, De Vries teaches adding an additive to a downgrade stream to form a mixture containing aluminum-alloying element-additive intermetallics ([0008]). The addition comprises at least one element chosen from Si, Mn, Cu, Co and Ni ([0021)).


Regarding claim 16, Van Der Donk teaches the limitations of claim 1 as set forth above. However, Van Der Donk does not teaches adding alloying additions to the melt.
As stated above, De Vries teaches adding an additive to a downgrade stream to form a mixture containing aluminum-alloying element-additive intermetallics ([0008]). The addition comprises at least one element chosen from Si, Mn, Cu, Co and Ni ([0021]). Cu reads on an alloying addition.
De Vries teaches that additions including Cu easily form intermetallics with many alloying elements used in the aluminum industry and yield a high removal efficiency, particularly when the alloying element to be removed is Fe ([0021]). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added Cu to the aluminum alloy melt as taught by De Vries in the aluminum purification method of Van Der Donk.

Regarding claim 17, Van Der Donk teaches the limitations of claim 1 as set forth above. However, Van Der Donk does not teaches completing the adding alloy additions step after the removing step (d).
De Vries teaches a process including a recycle loop ([0014]) where the additive is added to the downgrade stream of the FC (fractional crystallization) process and at least part of the product stream from the SIM (separation of intermetallics) process is recycled to the input of the FC process ([0031]). Since the SIM process produces a purified off-stream that is recycled back into the first process vessel 
As set forth above, De Vries teaches that incorporating a recycle loop in its aluminum alloy purification process reduces the waste mass to 16.7% (see Table 3), whereas purifying aluminum scrap with solely the FC process produces a waste mass of 24.6% (see Table 2). The combination of the product stream and small waste stream leads to a more economically feasible process ([0020]). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the recycle loop taught by De Vries in the process of Van Der Donk.

Regarding claim 18, modified Van Der Donk teaches all the limitations of claim 17 above. Modified Van Der Donk further teaches that the alloying addition includes Cu ([0021] of De Vries).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Donk in view of Yan et al. (US-20130105045-A1), hereinafter Yan.
	Regarding claim 14, Van Der Donk teaches all the limitations of claim 13 as set forth above. However, Van Der Donk does not teach that solidifying step (e) comprising cooling the melt from the second temperature to below a solidus temperature of the low-iron melt.
Yan teaches an aluminum alloy used for making cast products ([0002]). Yan teaches that the method for preparing the alloy comprises allowing the alloy solidify (claim 33). Since a melt would need to be cooled below the solidus temperature to solidify, this reads on the cooling the melt from the second temperature to below a solidus temperature of the low-iron melt.
Van Der Donk and Yan are analogous because both are directed to forming aluminum alloys suitable for casting.


Regarding claim 15, modified Van Der Donk teaches all the limitations of claim 14 as set forth above. Van Der Donk teaches heating the melt to 855°C and holding at that temperature for 30 minutes to allow all of the master-alloys to dissolve. Subsequently the melt is cooled to 605°C and held for 20 minutes, which is more than 10°C below 855°C. During the cooling and holding time, intermetallic compounds are formed and will partly deposit into the melt (Column 3, lines 19-24). While Van Der Donk is silent on whether 855°C is the liquidus temperature of the melt, the first temperature being the liquidus temperature would yield the same result as the teaching that all of the master-alloys dissolves upon heating to 855° . Thus, heating the melt to 855°C is functionally equivalent to the first temperature being the liquidus temperature.


Response to Arguments
Applicant’s arguments, see P. 4 Par. 2-3, filed 10/21/2021, with respect to the 35 U.S.C. 112 Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 Rejections have been withdrawn. 
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736